DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20, drawn to an implant delivery system and flexible junction with a heater element and marker for an implant in the reply filed on 03/04/2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.
Claim Objections
Claims 10-18 are objected to because of the following informalities:
The interchanging use of “the” and “said”, only one or the other should be used
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo (US 20190192162 A1), herein referenced to as “Lorenzo” in view of Stoppenhagen et al (US 20180078263 A1), herein referenced to as “Stoppenhagen”. 
18 (see Figs 1A-12, [0032]) for an implant 12 (see Figs. 1A-12, [0032]) comprising: a distal portion (see annotated Fig. 11D below); a proximal portion (see annotated Fig. 11D below) attached to the distal portion (see Figs. 1A-12, 18 is one cohesive element), said proximal portion (see annotated Fig. 11D below) tapering proximally such that when at least partially inserted into a junction of a pusher 300 (see Figs. 1A-12, [0032]), said taper allows said proximal attachment to pivot relative to said pusher. 

    PNG
    media_image1.png
    534
    878
    media_image1.png
    Greyscale

The language, " said taper allows said proximal attachment to pivot relative to said pusher," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Lorenzo meets the structural limitations of the claim, and is capable of the taper allowing for pivoting in relation to the pusher, as smaller length of the taper allows for there to be a gap between the pusher and the proximal attachment, thus allowing for slight movement when proximal attachment is slightly within the pusher.

	However, Stoppenhagen in a similar field of invention discloses an attachment 9023 (see Fig. 9, [0073]) on an implant 9022 (see Fig. 9, [0067]), wherein the attachment is a marker 9023 (see [0073], radiopaque marker 9023). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lorenzo to incorporate the teachings of Stoppenhagen and have the proximal attachment be a radiopaque marker. Motivation for such can be found in Stoppenhagen as this radiopaque marker on the embolic coil will let a user know that the embolic coil has been deployed (see [0073]). 
In regards to claim 19, the combination of Lorenzo and Stoppenhagen discloses: the marker of claim 18, see 103 rejection above. Lorenzo further discloses: wherein said distal portion (see annotated Fig. 11D below) has a diameter smaller than a diameter of said proximal portion (see annotated Fig. 11D below, as can be seen the diameter of the distal portion is smaller than the diameter of the proximal portion).

    PNG
    media_image2.png
    683
    1065
    media_image2.png
    Greyscale


In regards to claim 20, the combination of Lorenzo and Stoppenhagen discloses: the marker of claim 18, see 103 rejection above. Lorenzo further discloses: wherein said distal portion (see annotated Fig. 11D, below claim 19) is sized to fit within an implantable coil 12 (as can be seen in annotated Fig. 11D, the distal portion fits within the implantable coil 12).
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 20150289879 A1), herein referenced to as “Bowman” in view of Lorenzo and Stoppenhagen. 
In regards to claim 10, Bowman discloses: A flexible junction (see Fig. 19) between a pusher 700 (see Fig. 19, [0147]) and an implantable coil 302 (see Fig. 4, [0085]) comprising: a delivery pusher 700 having a heater capsule 701 (see Figs. 19-20, [0152]) at least partially contained within a distal end the distal end of 700 (see Fig. 19 and 20) thereof and including: an outer capsule 702 (see Figs. 19-20, [0151]-[0152]); a heater element 749 (see Fig. 29, [0171]-[0172], can be utilized with pusher 700)  702 having a C-shape (see annotated Fig. 29 below) and defining a plurality of planes (see annotated Fig. 29 below), each plane including an inner ring (see annotated Fig. 29 below) and an outer ring (see annotated Fig. 29 below), wherein one of said inner ring (see annotated Fig. 29 below) and said outer ring (see annotated Fig. 29 below) of each plane (see annotated Fig. 29 below) is connected to an inner ring or an outer ring (see annotated Fig. 29 below, the outer ring of one plane is connected to an outer ring of an adjacent plane, and the inner ring of one plane is connected to an inner ring of an adjacent plane), respectively, of an adjacent plane, said heater element 749 further having an electrical connection solder connecting slit of 702 to heating element (see Fig. 19, [0149] and [0151]) to said outer capsule 702. Bowman does not explicitly disclose: an implantable coil having a marker band at a proximal end thereof, said marker band including a proximally tapered end configured to pivot within a distal structure of said pusher.

    PNG
    media_image3.png
    568
    806
    media_image3.png
    Greyscale

12 and a pusher 300. Lorenzo further teaches: an implantable coil 12 having a proximal attachment 18 (see Figs 1A-12, [0032]) at a proximal end thereof (see Fig. 11D, proximal end of 12 has 18), said proximal attachment including a proximally tapered end (see annotated Fig. 11D, below claim 18) configured to pivot within a distal structure of said pusher 300. 
 The language, " configured to pivot within a distal structure of said pusher," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Lorenzo meets the structural limitations of the claim, and is capable of the taper allowing for pivoting in relation to the pusher, as smaller length of the taper allows for there to be a gap between the pusher and the proximal attachment, thus allowing for slight movement when proximal attachment is slightly within the pusher.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowman to incorporate the teachings of Lorenzo and have the implantable coil have a proximal attachment including a proximally tapered end configured to pivot within a distal structure of a pusher. Motivation for such can be found in Lorenzo as the proximal attachment can serve to assure that embolic coil is implanted and cleanly separated from the pusher by using its force from compression to push the coil forward (see [0035]).
The combination of Bowman and Lorenzo does not explicitly teach: wherein the proximal attachment is a marker.
	However, Stoppenhagen in a similar field of invention discloses an attachment 9023 (see Fig. 9, [0073]) on an implantable coil 9022 (see Fig. 9, [0067]), wherein the attachment is a marker 9023 (see [0073], radiopaque marker 9023). 
(see [0073]). 
In regards to claim 11, the combination of Bowman, Lorenzo, and Stoppenhagen teaches: the flexible junction of claim 10, see 103 rejection above. Bowman further discloses: wherein said heater element 749 is connectable to a first lead wire 708 (see Fig. 20, [0147]).
In regards to claim 12, the combination of Bowman, Lorenzo, and Stoppenhagen teaches: the flexible junction of claim 10, see 103 rejection above. Bowman further discloses: wherein said outer capsule 702 is connectable to a second lead wire 706 (see Figs. 19 and 20, [0149] and [0151], a slit contains 706, thus 702 is connectable to 706).
In regards to claim 13, the combination of Bowman, Lorenzo, and Stoppenhagen teaches: the flexible junction of claim 10, see 103 rejection above. Bowman further discloses: further comprising at least one insulative layer coated with insulating material (see [0171] and [0172]) disposed between two of said planes (see annotated Fig. 29 below claim 10, as the sheet of material that makes up the two-layer configuration is covered with an insulating material, there would be at least one layer of insulation disposed between each of the planes). 
In regards to claim 14, the combination of Bowman, Lorenzo, and Stoppenhagen teaches: the flexible junction of claim 10, see 103 rejection above. Bowman further discloses: wherein said heater element 749 defines an internal passage (see annotated Fig. 29 below claim 10, there is an internal passage defined by the two layers of 749). 
In regards to claim 15, the combination of Bowman, Lorenzo, and Stoppenhagen teaches: the flexible junction of claim 14, see 103 rejection above. Bowman further discloses: wherein said internal 310 (see Fig. 4, [0085]-[0086], the tether passes through a heater coil, see [0171], the heater can be used in any of the previously described implant delivery embodiments). 
In regards to claim 16, the combination of Bowman, Lorenzo, and Stoppenhagen teaches: the flexible junction of claim 10, see 103 rejection above. Bowman further discloses: further comprising a stretch-resistant wire 310 (see Fig. 4, [0085]-[0086]) extending through said delivery pusher 700 to said outer capsule 702 (the outer capsule surrounds the heater coil, and since the tether passes into the heater coil, the tether extends to the outer capsule).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Lorenzo and Stoppenhagen as applied to claim 16 above, and further in view of Dias et al (US 20170105739 A1), herein referenced to as “Dias”. 
In regards to claim 17, the combination of Bowman, Lorenzo, and Stoppenhagen teaches: the flexible junction of claim 16, see 103 rejection above. The combination of Bowman, Lorenzo, and Stoppenhagen does not teach: wherein said outer capsule includes tabs used for attaching said stretch-resistant wire to said outer capsule.
However, Dias in a similar field of invention teaches a delivery device for an embolic coil 503 with an outer capsule 703 (see Figs. 7A-8D) and a stretch-resistant wire (see annotated Fig. 8C below). Dias further teaches: wherein said outer capsule 703 includes tabs (see annotated Fig. 8C below) used for attaching said stretch-resistant wire (see annotated Fig. 8C below, [0061], pull-wire has tension, see [0019]) to said outer capsule 703.



    PNG
    media_image4.png
    361
    656
    media_image4.png
    Greyscale

 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowman, Lorenzo, and Stoppenhagen to incorporate the teachings of Dias and have wherein said outer capsule includes tabs used for attaching said stretch-resistant wire to said outer capsule. Motivation for such can be found in Dias as these tabs can prevent a small proximal force from unintentionally detaching the embolic coil, see [0064]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771               

/KATHERINE H SCHWIKER/               Primary Examiner, Art Unit 3771